DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on August 24th, 2022 has been acknowledged.  By this amendment, claims 1, 7, 11, 19, and 20 have been amended and claim 13 has been cancelled.  Accordingly, claims 1-12 and 14-20 are pending in the present application in which claims 1, 7, and 11 are in independent form.  Applicant’s amendment to claims 19 and 20 had obviated the 112(b) issue indicated in the previous office action.  Applicant’s amendment to the title has been accepted.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Pub. 2018/0358288), newly cited.
In re claim 1, Lee discloses a semiconductor package, comprising a substrate  including a conductive layer (see paragraphs [0063]-[0066] and fig. 7, note that RDL includes the conductive layer); a conductive pillar 102 coupled to the conductive layer (see paragraphs [0063]-[0066] and fig. 7); a semiconductor die 110 having first (lower) and second (upper) opposing surfaces, the first surface coupled to the conductive pillar 102 (see paragraphs [0063]-[0066] and fig. 7); a die attach film DAF abutting the second surface of the semiconductor die 110 (see paragraphs [0063]-[0066] and fig. 7); a metal layer 112 abutting the die attach film DAF and having a metal layer surface facing away from the die attach film DAF, the metal layer surface exposed to an exterior of the package (see paragraphs [0063]-[0066] and fig. 7); and a mold compound layer 130 physically contacting the die attach film DAF, the metal layer 112, and the substrate (see paragraphs [0063]-[0066] and fig. 7).

    PNG
    media_image1.png
    380
    819
    media_image1.png
    Greyscale

In re claim 6, as applied to claim 1 above, Lee discloses wherein the mold compound layer includes a mold compound layer 130 surface facing away from the substrate, the mold compound layer surface approximately co-planar with the metal layer surface (see paragraph [0048] and fig. 7).
In re claim 7, Lee  discloses a semiconductor package, comprising: a substrate  including a conductive layer (see paragraphs [0063]-[0066] and fig. 7, note that RDL includes the conductive layer); a conductive pillar 102 coupled to the conductive layer (see paragraphs [0063]-[0066] and fig. 7); a semiconductor die 110 having first (lower) and second (upper) opposing surfaces (see paragraphs [0063]-[0066] and fig. 7), the first surface coupled to the conductive pillar 102; a die attach film (DAF, 112) abutting the second surface of the semiconductor die 110 and having a die attach film surface facing away from the semiconductor die 110 (see paragraphs [0063]-[0066] and fig. 7); and a mold compound layer 130 covering the substrate and including a mold compound layer surface (upper surface) facing away from the substrate, the mold compound layer 130 surface approximately co-planar with the die attach film surface and physically contacting the die attach film (DAF, 112) (see paragraphs [0063]-[0066] and fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drab et al. (U.S. Pub. 2018/0337160) in view of CN-111944224-A, English translation included, both of record, and Gelorme et al. (U.S. Pub. 2006/0157223), newly cited.
In re claim 11, Drab discloses a system, comprising a flip-chip chip scale package (FCCSP) adapted to be coupled to a printed circuit board (other wafer, not shown) (see paragraph [0038] and fig. 4D) by way of a solder ball 420 (see paragraph [0038] and fig. 4D), the FCCSP including: a first conductive layer 142 coupled to the solder ball; a second conductive layer 134 coupled to the first conductive layer; a conductive pillar 158 coupled to the second conductive layer 134 (see paragraphs [0030], [0031], [0032] and fig. 4D); a semiconductor die 402 having first (lower) and second (upper) surfaces, the first surface of the semiconductor die 402 coupled to the conductive pillar 158, the second surface of the semiconductor die facing away from the conductive pillar 158; and a thermally conductive paste 412 abutting the second surface of the semiconductor die 402 and having a surface facing away from the semiconductor die 402 (see paragraph [0038] and fig. 4D).

    PNG
    media_image2.png
    354
    856
    media_image2.png
    Greyscale

Drab is silent to wherein the thermally conductive paste is a polymerized and cured thermally conductive paste and wherein a roughness of the surface of the thermally conductive paste is based on a pressure with which the thermally conductive paste is applied to the second surface of the semiconductor die.
However, CN-111944224-A, discloses in a same field of endeavor, a semiconductor package, including, inter-alia, wherein the thermally conductive paste (the thermal interface material (TIM)) is a polymerized and cured thermally conductive paste (see page 7) and wherein a roughness of the surface of the thermally conductive paste is based on a pressure with which the thermally conductive paste is applied to the second surface of the semiconductor die (see page 2).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of CN-111944224-A into the semiconductor page of Drab in order to enable wherein the thermally conductive paste is a polymerized and cured thermally conductive paste and wherein a roughness of the surface of the thermally conductive paste is based on a pressure with which the thermally conductive paste is applied to the second surface of the semiconductor die in Drab to be realized because in doing so a thermal interface material having high molecular matrix and provide excellent heat-conducting performance can be obtain so that to enhance the performance and the reliability of the semiconductor package can be obtain (see Abstract of CN-111944224-A).
Drab and CN-111944224-A are silent to wherein the thermally conductive paste has a thickness ranging from 25 to 200 microns.
However, Gelorme discloses in a same field of endeavor, a system, including, inter-alia, wherein the thermally conductive paste 100 has a thickness of ranging from 50 to about 200 microns (see paragraph [0014] and fig. 2).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Gelorme into the system of Drab in order to enable the thermally conductive paste has a thickness ranging from 50 to about 200 microns in Drab to be formed because in doing so the thermal interface that is capable of establishing reliable thermal contact and providing sufficient thermal conductivity and mechanical compliance can be obtain (see paragraph [0005] of Gelorme).  Furthermore, it is respectfully submitted that there is no evidence indicating the thickness range of the thermally conductive paste is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
 In re claim 14, as applied to claim 11 above, Drab in combination with CN-111944224-A and Gelorme disclose wherein the system further comprising a mold compound layer 416 abutting a second surface of the thermally conductive paste 412 (see paragraph [0038] and fig. 4C of Drab).
	In re claim 15, as applied to claim 14 above, Drab in combination with CN-111944224-A and Gelorme disclose wherein the surface of the thermally conductive paste 412 is approximately co-planar with a surface of the mold compound layer 416, the surface of the mold compound layer exposed to an exterior of the FCCSP (see paragraph [0038] and fig. 4D of Drab).
	In re claim 16, as applied to claim 11 above, Drab in combination with CN-111944224-A and Gelorme disclose wherein the roughness of the surface of the thermally conductive paste is based on a volume of a cavity in which the thermally conductive paste is positioned (see page 2 of CN-111944224-A).
	In re claim 17, as applied to claim 11 above, Drab in combination with CN-111944224-A and Gelorme disclose wherein the surface of the thermally conductive paste 412 is exposed to an exterior of the FCCSP (see paragraph [0038] and fig. 4D of Drab).
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. 2018/0358288, newly cited, in view of JP-2005008774-A, English translation included, of record.
In re claims 2 and 10, as applied to claims 1 and 7 above, respectively, Lee is silent to wherein the die attach film includes a 2:1 ratio of resin to a diamine curing agent.
However, JP-2005008774-A discloses in a same field of endeavor, a semiconductor package including, inter-alia, wherein the die attach film includes a 2:1 ratio of resin to a diamine curing agent (see page 2).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to be motivated to incorporate the teaching of JP-2005008774-A into the semiconductor package of Lee to order to enable wherein the die attach film includes a 2:1 ratio of resin to a diamine curing agent in the semiconductor package of Lee to be realized because in doing so a die attach film (DAF) that is excellent in heat resistance and adhesiveness can be obtain (see Abstract of JP-2005008774-A).  Additionally, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ratio of resin to the diamine curing agent in achieving an optimum value of result effective variables involve only ordinary skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. 2018/0358288, newly cited, in view of Loh et al. (U.S. Pub. 2014/0008777), of record.
In re claims 4-5, as applied to claim 1 above, Lee is silent to wherein the metal layer includes a copper layer and a plating layer. 
However, Loh discloses in a same field of endeavor, a semiconductor package, including, inter-alia, wherein the metal layer includes a copper layer and a plating layer (NiPdAu) (see paragraph [0035]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Loh into the semiconductor package of Lee in order to enable wherein the metal layer includes a copper layer and a plating layer in the semiconductor package of Lee to be formed because in doing so would improve the reliability and performance of the semiconductor package.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. 2018/0358288, newly cited, in view of Mohammad et al. (U.S. Pub. 2010/0148326), of record.
In re claims 8 and 9, as applied to claim 7 above, Lee is silent to wherein the die attach film has a thermal conductivity of at least 3 watts per meter-Kelvin and wherein a thickness of the die attach film ranges between 5 microns and 100 microns.
However, Mohammad discloses in a same field of endeavor, a semiconductor package including, inter-alia, wherein the die attach film 160 has a thermal conductivity of at least 3 watts per meter-Kelvin (60 W/mK) and wherein a thickness of the die attach film ranges between 5 microns and 100 microns (5 microns) (see paragraph [0010]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Mohammad into the semiconductor package of Lee in order to enable wherein the die attach film has a thermal conductivity of at least 3 watts per meter-Kelvin and wherein a thickness of the die attach film ranges between 5 microns and 100 microns in Lee to be realized because in doing so would improve the thermal performance of the semiconductor package.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drab et al. (U.S. Pub. 2018/0337160) in view of CN-111944224-A, English translation included, both of record, and Gelorme et al. (U.S. Pub. 2006/0157223), newly cited, as applied to claim 11 above, and further in view of Loh et al. (U.S. Pub. 2014/0008777), of record.
In re claim 18, as applied to claim 11 above, Drab in combination with CN-111944224-A and Gelorme are silent to wherein the system further comprising a metal layer abutting the surface of the thermally conductive paste.
However, Loh discloses in a same field of endeavor, a semiconductor package, including, inter-alia, a metal layer (a copper layer) abutting the surface of the thermally conductive paste (see paragraph [0049]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Loh into the semiconductor package of Drab in order to enable wherein the system further comprising a metal layer abutting the surface of the thermally conductive paste of Drab to be formed because in doing so would improve the reliability and performance of the semiconductor package.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 19, as applied to claim 18 above, Drab in combination with CN-111944224-A, Gelorme and Loh discloses wherein the system further comprising a passivation layer (NiPdAu) abutting the metal layer (see paragraph [0049] of Loh).
In re claim 20, as applied to claim 18 above, Drab in combination with CN-111944224-A, Gelorme, and Loh discloses wherein the system further comprising a nickel palladium gold plating layer (NiPdAu) abutting the metal layer (see paragraph [0049] of Loh).
Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-11, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meyer et al.		U.S. Patent 9,985,005	May 29, 2018.
Lin et al.		U.S. Pub. 2017/0338177	Nov. 23, 2017.
Wu et al.		U.S. Pub. 2016/0056087	Feb. 25, 2016.
Kikuchi et al.		U.S. Patent 8,766,440	Jul. 1, 2014.
Chang et al.		U.S. Pub. 2012/0313243	Dec. 13, 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892